                                                                    FILED ~M OPE!N COUFff       S'4..-/'f
                                                                    ON   g l-2/~t/re,qJr., Clerk
                                                                         paflr A.
                                                                                                        f
                                                                         US District Court
                                                                         F.!est~rn District of NC   ·
                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                          NORTHERN DIVISION
                          NO. 2:18-CR-00011-FL


UNITED STATES OF AMERICA

             V.                                        ORDER
BRANDON SCOTT HAWKS


      This matter comes now before this court on motion of the United States to order

the disposition of a firearm associated with the above captioned case.

      Fo.r good cause shown, the court hereby GRANTS the government's motion,

and orders the North Carolina State Bureau of Investigation to dispose of a Lorcin

.38 Auto, bearing serial number 316059, and any and all related ammunition, by

destruction, incapacitation, or other means in accordance with its regulations.

      T~s th..;JU"' day of    /4.::!; . h    , 2019.

                          ~                   (2,t}(___
                         l--r:omt       WOOD FLANAG~
                                United States District Judge
